DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/21/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 3, 10 and 13 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1, 7 and 10 of prior U.S. Patent No. 11,082,603. This is a statutory double patenting rejection.

Regarding claim 3, all limitations of this claim (including corresponding independent claim 1) are the same as the Patent claim 1. 
Regarding claim 10, all limitations of this claim (including corresponding independent claim 8) are the same as the Patent claim 7.
Regarding claim 13, all limitations of this claim (including corresponding independent claim 11) are the same as the Patent claim 10.
Application Claims
Patent Claims (US 11,082,603)
1. A terminal, comprising: a ranging radar that determines a target object to be focused in a camera preview image displayed in the terminal and to detect a reference distance between the target object and a camera module provided in the terminal based on a position where the target object is located in the camera preview image, wherein an antenna radiation angle of the ranging radar covers a viewing angle of the camera module, wherein the camera module adjusts a photographing focus of the camera module to a position where the target object is located based on the reference distance, and wherein the ranging radar detects the reference distance by: determining an azimuthal angle a of the target object relative to plane X and an azimuthal angle R of the target object relative to plane Y based on the position where the target object is located in the camera preview image, wherein the plane X and the plane Y are orthogonal in a central axis of the camera module; and detecting the reference distance between the target object and the camera module by employing the ranging radar based on the azimuthal angle a and the azimuthal angle R.
3. The terminal of claim 1, wherein the ranging radar determines the target object by: detecting whether a click operation is received in response to displaying the camera preview image; and determining an object corresponding to a click position of the click operation in the camera preview image as the target object in response to receiving the click operation.



8. A method for focusing, applied to a terminal, the method comprising: detecting a reference distance between a target object to be focused and a camera module provided in the terminal by employing a ranging radar provided in the terminal; and adjusting a photographing focus of the camera module to a position where the target object is located based on the reference distance, wherein detecting the reference distance comprises: determining the target object in a camera preview image displayed in the terminal; and detecting the reference distance between the target object and the camera module by: employing the ranging radar based on a position where the target object is located in the camera preview image; determining an azimuthal angle a of the target object relative to plane X and an azimuthal angle f of the target object relative to plane Y based on the position where the target object is located in the camera preview image, wherein the plane X and the plane Y are orthogonal in a central axis of the camera module; and detecting the reference distance between the target object and the camera module by employing the ranging radar based on the azimuthal angle a and the azimuthal angle f.
10. The method of claim 8, wherein determining the target object comprises: detecting whether a click operation is received in response to displaying the camera preview image; and determining an object corresponding to a click position of the click operation in the camera preview image as the target object in response to receiving the click operation.


11. An apparatus for focusing, comprising: a processor; and a memory storing instructions executable by the processor, wherein the processor is configured to: determine a target object to be focused in a camera preview image displayed in the terminal and to detect a reference distance between the target object and a camera module 22based on a position where the target object is located in the camera preview image; and adjust a photographing focus of the camera module to a position where the target object is located based on the reference distance, wherein the processor detects the reference distance by: determining an azimuthal angle a of the target object relative to plane X and an azimuthal angle R of the target object relative to plane Y based on the position where the target object is located in the camera preview image, wherein the plane X and the plane Y are orthogonal in a central axis of the camera module; and detecting the reference distance between the target object and the camera module by employing the ranging radar based on the azimuthal angle a and the azimuthal angle p.
13. The apparatus of claim 11, wherein the processor is further configured to: detect whether a click operation is received in response to displaying the camera preview image; and determine an object corresponding to a click position of the click operation in the camera preview image as the target object in response to receiving the click operation.
1. A terminal, comprising: a ranging radar configured to determine a target object to be focused in a camera preview image displayed in the terminal and to detect a reference distance between the target object and a camera module provided in the terminal based on a position where the target object is located in the camera preview image, wherein an antenna radiation angle of the ranging radar covers a viewing angle of the camera module, and wherein the camera module is configured to adjust a photographing focus of the camera module to a position where the target object is located based on the reference distance, wherein the ranging radar determines the target object by performing acts of: detecting whether a click operation is received in response to displaying the camera preview image; and determining an object corresponding to a click position of the click operation in the camera preview image as the target object in response to receiving the click operation; and the ranging radar detects the reference distance by performing acts of: determining an azimuthal angle α of the target object relative to plane X and an azimuthal angle β of the target object relative to plane Y based on the position where the target object is located in the camera preview image, wherein the plane X and the plane Y are orthogonal in a central axis of the camera module; and detecting the reference distance between the target object and the camera module by employing the ranging radar based on the azimuthal angle α and the azimuthal angle β.

7. A method for focusing, applied to a terminal, the method comprising: detecting a reference distance between a target object to be focused and a camera module provided in the terminal by employing a ranging radar provided in the terminal; and adjusting a photographing focus of the camera module to a position where the target object is located based on the reference distance, wherein detecting the reference distance comprises: determining the target object in a camera preview image displayed in the terminal; and detecting the reference distance between the target object and the camera module by employing the ranging radar based on a position where the target object is located in the camera preview image, wherein determining the target object in the camera preview image comprises: detecting whether a click operation is received in response to displaying the camera preview image; and determining an object corresponding to a click position of the click operation in the camera preview image as the target object in response to receiving the click operation, and wherein detecting the reference distance comprises: determining an azimuthal angle α of the target object relative to plane X and an azimuthal angle β of the target object relative to plane Y based on the position where the target object is located in the camera preview image, n the plane X and the plane Y are orthogonal in a central axis of the camera module; and detecting the reference distance between the target object and the camera module by employing the ranging radar based on the azimuthal angle α and the azimuthal angle β.

10. An apparatus for focusing, comprising: a processor; and a memory storing instructions executable by the processor, wherein the processor is configured to: determine a target object to be focused in a camera preview image displayed in the terminal and to detect a reference distance between the target object and a camera module based on a position where the target object is located in the camera preview image; and adjust a photographing focus of the camera module to a position where the target object is located based on the reference distance, wherein the processor determines the target object by performing acts of: detecting whether a click operation is received in response to displaying the camera preview image; and determining an object corresponding to a click position of the click operation in the camera preview image as the target object in response to receiving the click operation; and/or the processor detects the reference distance by performing acts of: determining an azimuthal angle α of the target object relative to plane X and an azimuthal angle β of the target object relative to plane Y based on the position where the target object is located in the camera preview image, wherein the plane X and the plane Y are orthogonal in a central axis of the camera module; and detecting the reference distance between the target object and the camera module by employing the ranging radar based on the azimuthal angle α and the azimuthal angle β.


The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 4-9, 11-12 and 14-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 11,082,603. 
Although the claims at issue are not identical, they are not patentably distinct from each other because all limitations of the instant claims 1, 2, 4-9, 11-12 and 18 are encompassed by the Patent claims 1-11 as following: 
Regarding claims 1, 2, 4-7, all limitations of these claims are encompassed by the Patent claims 1, 6 and 2-5, respectively.
Regarding claims 8 and 9, all limitations of these claims are encompassed by the Patent claims 7 and 8, respectively. 
Regarding claims 11, 12 and 18, all limitations of these claims are encompassed by the Patent claims 10, 11 and 9, respectively. 
Application Claims 
Patent Claims (US 11,082,603)
1. A terminal, comprising: a ranging radar that determines a target object to be focused in a camera preview image displayed in the terminal and to detect a reference distance between the target object and a camera module provided in the terminal based on a position where the target object is located in the camera preview image, wherein an antenna radiation angle of the ranging radar covers a viewing angle of the camera module, wherein the camera module adjusts a photographing focus of the camera module to a position where the target object is located based on the reference distance, and wherein the ranging radar detects the reference distance by: determining an azimuthal angle a of the target object relative to plane X and an azimuthal angle R of the target object relative to plane Y based on the position where the target object is located in the camera preview image, wherein the plane X and the plane Y are orthogonal in a central axis of the camera module; and detecting the reference distance between the target object and the camera module by employing the ranging radar based on the azimuthal angle a and the azimuthal angle R.  









2. The terminal of claim 1, wherein determining the azimuthal angle a of the target object relative to the plane X and the azimuthal angle R of the target object relative to the plane Y based on the position where the target object is located in the camera preview image, and detecting the reference distance between the target object and the camera module by employing the ranging radar based on the azimuthal angle a and the azimuthal angle p comprises: establishing a coordinate system with an axis X and an axis Y, wherein the plane X is formed by the axis X and the central axis of the camera module, the plane Y is formed by the axis Y and the central axis of the camera module, and the central axis of the camera 19module is vertical to a plane formed by the axis X and the axis Y; determining a line S connecting the target object and a center of the camera module; mapping the line S to the plane X and the plane Y, determining an angle between the plane X and a line mapped to the plane Y from the line S as the azimuthal angle f, and determining an angle between the plane Y and a line mapped to the plane X from the line S as the azimuthal angle a; receiving the azimuthal angle a and the azimuthal angle 3 by the ranging radar, sending a radar signal to an area covered by an antenna radiation angle according to an instruction of the terminal, and receiving the radar signal reflected from an area defined by the azimuthal angle a and the azimuthal angle (3; and determining the reference distance between the target object and the terminal based on a transmission time of the radar signal and a receiving time of the radar signal reflected from the area defined by the azimuthal angle a and the azimuthal angle 3. 


 
4. The terminal of claim 1, wherein a distance between the ranging radar and the camera module is less than or equal to a preset distance threshold.  

5. The terminal of claim 1, wherein the ranging radar is a millimeter wave radar, and the millimeter wave radar sends a radar signal via a frequency modulation continuous wave.  
6. The terminal of claim 5, wherein a frequency of the radar signal sent by the ranging radar is greater than or equal to 20 Hz, and less than or equal to 70Hz.  
7. The terminal of claim 5, wherein a bandwidth of the radar signal sent by the ranging radar is less than or equal to 3Hz.  
8. A method for focusing, applied to a terminal, the method comprising: detecting a reference distance between a target object to be focused and a camera module provided in the terminal by employing a ranging radar provided in the terminal; and adjusting a photographing focus of the camera module to a position where the target object is located based on the reference distance, wherein detecting the reference distance comprises: determining the target object in a camera preview image displayed in the terminal; and detecting the reference distance between the target object and the camera module by: employing the ranging radar based on a position where the target object is located in the camera preview image; determining an azimuthal angle a of the target object relative to plane X and an azimuthal angle f of the target object relative to plane Y based on the position where the target object is located in the camera preview image, wherein the plane X and the plane Y are orthogonal in a central axis of the camera module; and detecting the reference distance between the target object and the camera module by employing the ranging radar based on the azimuthal angle a and the azimuthal angle f.  










9. The method of claim 8, wherein determining the azimuthal angle a of the target object relative to the plane X and the azimuthal angle R of the target object relative to the plane Y based on the position where the target object is located in the camera preview image, and detecting the reference distance between the target object and the camera module by employing the ranging radar based on the azimuthal angle a and the azimuthal angle p comprise: 21establishing a coordinate system with an axis X and an axis Y, wherein the plane X is formed by the axis X and the central axis of the camera module, the plane Y is formed by the axis Y and the central axis of the camera module, and the central axis of the camera module is vertical to a plane formed by the axis X and the axis Y; determining a line S connecting the target object and a center of the camera module; mapping the line S to the plane X and the plane Y, determining an angle between the plane X and a line mapped to the plane Y from the line S as the azimuthal angle f, and determining an angle between the plane Y and a line mapped to the plane X from the line S as the azimuthal angle a; receiving the azimuthal angle a and the azimuthal angle f by the ranging radar, sending a radar signal to an area covered by an antenna radiation angle according to an instruction of the terminal, and receiving the radar signal reflected from an area defined by the azimuthal angle a and the azimuthal angle (; and determining the reference distance between the target object and the terminal based on a transmission time of the radar signal and a receiving time of the radar signal reflected from the area defined by the azimuthal angle a and the azimuthal angle 3.

  
11. An apparatus for focusing, comprising: a processor; and a memory storing instructions executable by the processor, wherein the processor is configured to: determine a target object to be focused in a camera preview image displayed in the terminal and to detect a reference distance between the target object and a camera module 22based on a position where the target object is located in the camera preview image; and adjust a photographing focus of the camera module to a position where the target object is located based on the reference distance, wherein the processor detects the reference distance by: determining an azimuthal angle a of the target object relative to plane X and an azimuthal angle R of the target object relative to plane Y based on the position where the target object is located in the camera preview image, wherein the plane X and the plane Y are orthogonal in a central axis of the camera module; and detecting the reference distance between the target object and the camera module by employing the ranging radar based on the azimuthal angle a and the azimuthal angle p.  









12. The apparatus of claim 11, wherein the processor is further configured to: establish a coordinate system with an axis X and an axis Y, wherein the plane X is formed by the axis X and the central axis of the camera module, the plane Y is formed by the axis Y and the central axis of the camera module, the central axis of the camera module is vertical to a plane formed by the axis X and the axis Y; determine a line S connecting the target object and a center of the camera module; map the line S to the plane X and the plane Y, determining an angle between the plane X and a line mapped to the plane Y from the line S as the azimuthal angle I, and determine an angle between the plane Y and a line mapped to the plane X from the line S as the azimuthal angle a; receive the azimuthal angle a and the azimuthal angle f by the ranging radar, send a radar signal to an area covered by an antenna radiation angle according to an instruction of the terminal, and receive the radar signal reflected from an area defined by the azimuthal angle a and the azimuthal angle f3; and determine the reference distance between the target object and the terminal based on a transmission time of the radar signal and a receiving time of the radar signal reflected from the area defined by the azimuthal angle a and the azimuthal angle (3.  











18. A non-transitory computer-readable storage medium having instructions stored thereon, which when executed by a processor of a terminal, cause the terminal to perform the method of claim 8.

1. A terminal, comprising: a ranging radar configured to determine a target object to be focused in a camera preview image displayed in the terminal and to detect a reference distance between the target object and a camera module provided in the terminal based on a position where the target object is located in the camera preview image, wherein an antenna radiation angle of the ranging radar covers a viewing angle of the camera module, and wherein the camera module is configured to adjust a photographing focus of the camera module to a position where the target object is located based on the reference distance, wherein the ranging radar determines the target object by performing acts of: detecting whether a click operation is received in response to displaying the camera preview image; and determining an object corresponding to a click position of the click operation in the camera preview image as the target object in response to receiving the click operation; and the ranging radar detects the reference distance by performing acts of: determining an azimuthal angle α of the target object relative to plane X and an azimuthal angle β of the target object relative to plane Y based on the position where the target object is located in the camera preview image, wherein the plane X and the plane Y are orthogonal in a central axis of the camera module; and detecting the reference distance between the target object and the camera module by employing the ranging radar based on the azimuthal angle α and the azimuthal angle β.
6. The terminal of claim 1, wherein determining the azimuthal angle α of the target object relative to the plane X and the azimuthal angle β of the target object relative to the plane Y based on the position where the target object is located in the camera preview image, wherein the plane X and the plane Y are orthogonal in a central axis of the camera module; and detecting the reference distance between the target object and the camera module by employing the ranging radar based on the azimuthal angle α and the azimuthal angle β comprises: establishing a coordinate system with an axis X and an axis Y, wherein the plane X is formed by the axis X and the central axis of the camera module, the plane Y is formed by the axis Y and the central axis of the camera module, the central axis of the camera module is vertical to a plane formed by the axis X and the axis Y; determining a line S connecting the target object and a center of the camera module; mapping the line S to the plane X and the plane Y, determining an angle between the plane X and a line mapped to the plane V from the line S as the azimuthal angle β, and determining an angle between the plane Y and a line mapped to the plane X from the line S as the azimuthal angle α; receiving the azimuthal angle α and the azimuthal angle β by the ranging radar, sending a radar signal to an area covered by an antenna radiation angle according to an instruction of the terminal, and receiving the radar signal reflected from an area defined by the azimuthal angle α and the azimuthal angle β; and determining the reference distance between the target object and the terminal based on a transmission time of the radar signal and a receiving time of the radar signal reflected from the area defined by the azimuthal angle α and the azimuthal angle β.

2. The terminal of claim 1, wherein a distance between the ranging radar and the camera module is less than or equal to a preset distance threshold.

3. The terminal of claim 1, wherein the ranging radar is a millimeter wave radar, and the millimeter wave radar is configured to send a radar signal via a frequency modulation continuous wave.
4. The terminal of claim 3, wherein a frequency of the radar signal sent by the ranging radar is greater than or equal to 20 Hz, and less than or equal to 70 Hz.
5. The terminal of claim 3, wherein a bandwidth of the radar signal sent by the ranging radar is less than or equal to 3 Hz.
7. A method for focusing, applied to a terminal, the method comprising: detecting a reference distance between a target object to be focused and a camera module provided in the terminal by employing a ranging radar provided in the terminal; and adjusting a photographing focus of the camera module to a position where the target object is located based on the reference distance, wherein detecting the reference distance comprises: determining the target object in a camera preview image displayed in the terminal; and detecting the reference distance between the target object and the camera module by employing the ranging radar based on a position where the target object is located in the camera preview image, wherein determining the target object in the camera preview image comprises: detecting whether a click operation is received in response to displaying the camera preview image; and determining an object corresponding to a click position of the click operation in the camera preview image as the target object in response to receiving the click operation, and wherein detecting the reference distance comprises: determining an azimuthal angle α of the target object relative to plane X and an azimuthal angle β of the target object relative to plane Y based on the position where the target object is located in the camera preview image, n the plane X and the plane Y are orthogonal in a central axis of the camera module; and detecting the reference distance between the target object and the camera module by employing the ranging radar based on the azimuthal angle α and the azimuthal angle β.
8. The method of claim 7, wherein determining the azimuthal angle α of the target object relative to the plane X and the azimuthal angle β of the target object relative to the plane Y based on the position where the target object is located in the camera preview image, wherein the plane X and the plane Y are orthogonal in a central axis of the camera module; and detecting the reference distance between the target object and the camera module by employing the ranging radar based on the azimuthal angle α and the azimuthal angle β comprises: establishing a coordinate system with an axis X and an axis Y, wherein the plane X is formed by the axis X and the central axis of the camera module, the plane Y is formed by the axis Y and the central axis of the camera module, the central axis of the camera module is vertical to a plane formed by the axis X and the axis Y; determining a line S connecting the target object and a center of the camera module; mapping the line S to the plane X and the plane Y, determining an angle between the plane X and a line mapped to the plane Y from the line S as the azimuthal angle β, and determining an angle between the plane Y and a line mapped to the plane X from the line S as the azimuthal angle α; receiving the azimuthal angle α and the azimuthal angle β by the ranging radar, sending a radar signal to an area covered by an antenna radiation angle according to an instruction of the terminal, and receiving the radar signal reflected from an area defined by the azimuthal angle α and the azimuthal angle β; and determining the reference distance between the target object and the terminal based on a transmission time of the radar signal and a receiving time of the radar signal reflected from the area defined by the azimuthal angle α and the azimuthal angle β.
10. An apparatus for focusing, comprising: a processor; and a memory storing instructions executable by the processor, wherein the processor is configured to: determine a target object to be focused in a camera preview image displayed in the terminal and to detect a reference distance between the target object and a camera module based on a position where the target object is located in the camera preview image; and adjust a photographing focus of the camera module to a position where the target object is located based on the reference distance, wherein the processor determines the target object by performing acts of: detecting whether a click operation is received in response to displaying the camera preview image; and determining an object corresponding to a click position of the click operation in the camera preview image as the target object in response to receiving the click operation; and/or the processor detects the reference distance by performing acts of: determining an azimuthal angle α of the target object relative to plane X and an azimuthal angle β of the target object relative to plane Y based on the position where the target object is located in the camera preview image, wherein the plane X and the plane Y are orthogonal in a central axis of the camera module; and detecting the reference distance between the target object and the camera module by employing the ranging radar based on the azimuthal angle α and the azimuthal angle β.
11. The apparatus of claim 10, wherein determining the azimuthal angle α of the target object relative to the plane X and the azimuthal angle β of the target object relative to the plane Y based on the position where the target object is located in the camera preview image, wherein the plane X and the plane Y are orthogonal in a central axis of the camera module; and detecting the reference distance between the target object and the camera module by employing the ranging radar based on the azimuthal angle α and the azimuthal angle β comprises: establishing a coordinate system with an axis X and an axis Y, wherein the plane X is formed by the axis X and the central axis of the camera module, the plane Y is formed by the axis Y and the central axis of the camera module, the central axis of the camera module is vertical to a plane formed by the axis X and the axis Y; determining a line S connecting the target object and a center of the camera module; mapping the line S to the plane X and the plane Y, determining an angle between the plane X and a line mapped to the plane Y from the line S as the azimuthal angle β, and determining an angle between the plane Y and a line mapped to the plane X from the line S as the azimuthal angle α; receiving the azimuthal angle α and the azimuthal angle β by the ranging radar, sending a radar signal to an area covered by an antenna radiation angle according to an instruction of the terminal, and receiving the radar signal reflected from an area defined by the azimuthal angle α and the azimuthal angle β; and determining the reference distance between the target object and the terminal based on a transmission time of the radar signal and a receiving time of the radar signal reflected from the area defined by the azimuthal angle α and the azimuthal angle β.
9. A non-transitory computer-readable storage medium having instructions stored thereon, which when executed by a processor of a terminal, cause the terminal to perform the method of claim 7.



Regarding claims 14-17, although the independent Patent claim 10 (corresponding to the instant claim 11) does not have dependent claims to recite the features as the instant claims 14-17, these features are disclosed by the Patent claims 2-5, respectively, for a distance between the ranging radar and the camera module is than or equal to a preset distance threshold; the ranging radar is a millimeter wave radar, and the millimeter wave radar sends a radar signal via a frequency modulation continuous wave; a frequency of the radar signal sent by the ranging radar is greater than or equal to 20Hz, and less than or equal to 70Hz; a bandwidth of the radar signal sent by the ranging radar is less than or equal to 3Hz.   Therefore, it would have been obvious to one of ordinary skill in the art to provide additional features to the Patent claim 10 utilizing the existing features taught by the Patent claims 2-5 to achieve a complete functional apparatus with all necessary features that are well disclosed for the benefit of consistent performance for each claimed apparatus. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAN T TRAN whose telephone number is (571)272-7371. The examiner can normally be reached Monday - Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NHAN T TRAN/             Primary Examiner, Art Unit 2697